IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-41483
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

EDWARD MICHAEL MAY,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-99-CR-444-1
                         --------------------
                            August 21, 2002

Before   HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Edward May has requested leave

to withdraw as counsel and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      May has filed a pro

se response.     Our independent review of the record, counsel’s

brief, and May’s response discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED.       Counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.